       Case 2:16-md-02724-CMR Document 1495 Filed 08/31/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS
                                                       16-md-2724
PRICING ANTITRUST LITIGATION

                                                       HON. CYNTHIA M. RUFE
  THIS DOCUMENT RELATES TO:

  All Actions




                                          ORDER

       AND NOW, this 31st day of August 2020, upon consideration of Parties’ Joint Motion for

an Extension of Time to Submit Proposed Schedules Pursuant to Pretrial Order No. 132 Relating

to Bellwether Selection [Doc. No. 1480], it is hereby ORDERED that the Motion is

GRANTED. The parties shall file proposed schedules pursuant to Pretrial Order No. 132 no later

than September 1, 2020.

       It is so ORDERED.



                                           BY THE COURT:

                                           /s/ Cynthia M. Rufe


                                           CYNTHIA M. RUFE, J.
